         Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF UTAH


    STEPHEN P. KELLY,                                    REPORT AND RECOMMENDATION

                    Plaintiff,
                                                              Case No. 2:20-cv-00351-HCN
    v.

    KAY BURNINGHAM and LAURA A.                           District Judge Howard C. Nielson, Jr.
    GADDY,
              Defendants.


            Before the court is Plaintiff Stephen P. Kelly’s (“Mr. Kelly”) complaint. The court notes

that Mr. Kelly has been permitted to proceed in forma pauperis under 28 U.S.C. § 1915 (“IFP

Statute”). Accordingly, the court will review the sufficiency of Mr. Kelly’s complaint under the

authority of the IFP Statute. Based upon the analysis set forth below, the court recommends that

this action be dismissed with prejudice.

                                            BACKGROUND
            The following background is based upon the court’s liberal reading of Mr. Kelly’s

complaint, which is generally disjointed and contains very few well-pleaded factual allegations.

The basis for the complaint is Mr. Kelly’s belief that he was fraudulently denied the right to join

a class-action lawsuit against the LDS Church for racketeering and corruption claims. 1




1
 Gaddy v. Corporation of the President of the Church of Jesus Christ of Latter-Day Saints, case
no. 2:19-cv-00554-RJS-DBP.
      Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.21 Page 2 of 7




Defendant Laura A. Gaddy (“Ms. Gaddy”) is the named-plaintiff in the aforementioned lawsuit

and Defendant Kay Burningham (“Ms. Burningham”) is Ms. Gaddy’s attorney.

           Mr. Kelly believes he is entitled to join the lawsuit because “[h]e is similarly situated . . .

and obtains the same exact injury and damage as [Ms.] Gaddy.” 2 Mr. Kelly describes his injuries

as “hearing loud satanic voices,” “experiencing existential crises [and] severe anxiety and . . .

depression,” and “suffer[ing from] severe nightmares consisting of that he was placed into a

spiritual realm (HELL).” 3 These injuries “all stem” from one temple visit when Mr. Kelly

participated in a baptism-of-the-dead ceremony. 4

           Mr. Kelly then goes on to state that Ms. Gaddy and Ms. Burningham “are . . .attempting

to conceal and keep for self, the class action suit, at which all are similarly related, and which are

lawfully entitled to relief.” 5 Additionally, Mr. Kelly states he “has requested to join the class” but

that Ms. Burningham and Ms. Gaddy “falsely and fraudulently” denied his participation. 6

           Based on those general allegations, Mr. Kelly asserts causes of action for unlawful

concealment and “fraudulent deprivation of class action.” 7 Mr. Kelly requests relief for actual




2
    ECF No. ___ at ¶ 4.
3
    Id. at ¶ 15.
4
    Id. at ¶¶ 14-15.
5
    Id. at ¶ 20 (underlined in original).
6
    Id. at ¶ 21 (underlined in original).
7
    Id. at ¶ 1.

                                                      2
      Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.22 Page 3 of 7




damages suffered in the amount of $300,000 and requests punitive damages in the amount of

$500,000. 8

                                        LEGAL STANDARDS
          On receipt of an IFP application, a magistrate judge may review the complaint and

recommend that the action be dismissed pursuant to 28 U.S.C. § 1915(e). DUCivR 3-2(c).

Section 1915(e) provides that the court is required to “dismiss the case at any time if the court

determines that . . . the action . . . fails to state a claim on which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(ii). In determining whether a complaint fails to state a claim for relief

under the IFP Statute, the court employs the same standard used for analyzing motions to dismiss

for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Kay v. Bemis, 500 F.3d 1214, 1217-18

(10th Cir. 2007). Under that standard, the court “look[s] for plausibility in th[e] complaint.” Id. at

1218 (quotations and citations omitted) (second alteration in original). More specifically, the

court “look[s] to the specific allegations in the complaint to determine whether they plausibly

support a legal claim for relief. Rather than adjudging whether a claim is ‘improbable,’ ‘[f]actual

allegations [in a complaint] must be enough to raise a right to relief above the speculative

level.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)) (other quotations

and citation omitted) (second and third alterations in original).

          Additionally, Fed. R. Civ. P. 8 is incorporated into the court’s Rule 12(b)(6) analysis. U.S.

ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1171 (10th Cir. 2010). Rule 8(a)(2)

requires that a complaint contain “a short and plain statement of the claim showing that the




8
    Id. at ¶ 22.

                                                    3
   Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.23 Page 4 of 7




pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555, 557) (citations

omitted) (alteration in original). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. Rule 8 requires, at least, that the

allegations of a complaint put the defendant fairly on notice of the claims against him. Twombly,

550 U.S. at 555. The twin purposes of a complaint are to give the opposing party fair notice of

the basis for the claims against him so that he may respond and to allow the court to conclude

that the allegations, if proven, show that the plaintiff is entitled to relief. Monument Builders of

Greater Kan. City, Inc. v. Am. Cemetery Ass’n of Kan. 891 F.2d 1473, 1480 (10th Cir. 1989).

        In analyzing Mr. Kelly’s complaint, the court is mindful that he is proceeding pro se and

that “[a] pro se litigant’s pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991); see also, e.g., Ledbetter, 318 F.3d at 1187. However, it is not “the proper function of

the district court to assume the role of advocate for the pro se litigant,” Bellmon, 935 F.2d at

1110, and the court “will not supply additional facts, nor will [it] construct a legal theory for [a

pro se] plaintiff that assumes facts that have not been pleaded.” Dunn v. White, 880 F.2d 1188,

1197 (10th Cir. 1989) (per curiam). Indeed, as the Court of Appeals for the Tenth Circuit stated,

                [t]he broad reading of [a pro se] plaintiff’s complaint does not
                relieve the plaintiff of the burden of alleging sufficient facts on
                which a recognized legal claim could be based. . . . [C]onclusory
                allegations without supporting factual averments are insufficient to
                state a claim on which relief can be based. This is so because a pro
                se plaintiff requires no special legal training to recount the facts

                                                   4
   Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.24 Page 5 of 7




               surrounding his alleged injury, and he must provide such facts if
               the court is to determine whether he makes out a claim on which
               relief can be granted. Moreover, in analyzing the sufficiency of the
               plaintiff’s complaint, the court need accept as true only the
               plaintiff’s well-pleaded factual contentions, not his conclusory
               allegations.

Bellmon, 935 F.2d at 1110 (citations omitted).

       After reviewing a pro se plaintiff’s complaint under the IFP Statute, the court may

dismiss the complaint for failure to state a claim “only where it is obvious that the plaintiff

cannot prevail on the facts he has alleged and it would be futile to give him an opportunity to

amend.” Kay, 500 F.3d at 1217 (quotations and citation omitted).

                                             ANALYSIS
       As noted above, Mr. Kelly asserts causes of action for unlawful concealment and

fraudulent deprivation of class action. For the reasons explained below, the court concludes that:

(I) Mr. Kelly fails to state claims upon which relief may be granted and (II) amendment of the

complaint would be futile. Accordingly, the court recommends dismissal of this action.

       I.      Review of Mr. Kelly’s Complaint Under the IFP Statute
       Mr. Kelly’s claim for unlawful concealment of the lawsuit fails because his complaint

fails to include any well-pleaded allegations demonstrating that Ms. Gaddy or Ms. Burningham

took any actions to illegally conceal their participation in the lawsuit. Civil lawsuits, such as the

one Mr. Kelly complains, are matters of public record, and therefore information about the

lawsuit can be readily obtained by Mr. Kelly if he so desires. Moreover, Mr. Kelly fails to cite

any authority to suggest that unlawful concealment of a lawsuit is a recognized cause of action.

As such, the court concludes the unlawful concealment claim must be dismissed under Rule

12(b)(6) for failure to state a claim as a matter of law.

                                                   5
   Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.25 Page 6 of 7




       Similarly, Mr. Kelly’s claim for fraudulent deprivation of class action also must fail as a

matter of law for two reasons. First, to the court’s knowledge, fraudulent deprivation of class

action is not a recognized cause of action. Second, even assuming arguendo that it is, all of Mr.

Kelly’s allegations supporting this claim are conclusory in nature and devoid of any facts that

could plausibly support a fraud claim. Therefore, the claim must fail because it does not meet the

minimum pleading requirements of Rule 8(a)(2), much less the specificity requirements for a

fraud claim under Fed. R. Civ. P. 9(b). Accordingly, this claim likewise fails under Rule 12(b)(6).

       II.     Futility of Amendment
       As noted above, after reviewing a pro se plaintiff’s complaint under the IFP Statute, the

court may dismiss the complaint for failure to state a claim “only where it is obvious that the

plaintiff cannot prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend.” Kay, 500 F.3d at 1217 (quotations and citation omitted). Because the

alleged causes of action do not appear to exist in the law, the court has determined that Mr. Kelly

could not provide any additional, plausible allegations that would save any of his claims from

dismissal under the analysis set forth above. Accordingly, the court concludes that it would be

futile to provide Mr. Kelly with an opportunity to amend his complaint.

                                     RECOMMENDATION
       Based upon the foregoing, IT IS HEREBY RECOMMENDED that this action be

DISMISSED WITH PREJUDICE under the authority of the IFP Statute. 28 U.S.C. §

1915(e)(2)(B)(ii).

       Copies of this Report and Recommendation are being sent to all parties, who are hereby

notified of their right to object. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The parties must



                                                 6
   Case 2:20-cv-00351-HCN Document 5 Filed 08/10/20 PageID.26 Page 7 of 7




file any objection to this Report and Recommendation within 14 days after being served with a

copy of it. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to object may constitute waiver

of objections upon subsequent review.

       DATED this 10th day of August 2020.

                                             BY THE COURT:




                                             JARED C. BENNETT
                                             United States Magistrate Judge




                                                 7
